DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 4, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because applicant fails to provide a translated abstract of foreign patent JP2007502670A. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: 
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application in [0040] and [0046]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claim 1 recites:
determine, from the patient activity data, for each of a plurality of intervals, a respective activity classification, wherein each activity classification indicates whether the patient activity data during the interval satisfies at least one predetermined criterion indicative of patient movement; 
[…], determine a number of intervals that satisfy the at least one predetermined criterion, each timeslot including a consecutive subset of the plurality of intervals; and 
identify transitions between an inactive state of the patient and an active state of the patient based on the determined numbers of intervals within the plurality of timeslots.
The independent claim 13 recites:
[….], determining, by processing circuitry, for each of a plurality of intervals, a respective activity classification, wherein each activity classification indicates whether the activity data during the interval satisfies at least one predetermined criterion indicative of patient movement; 
[…], determining, by the processing circuitry, a number of intervals that satisfy the at least one predetermined criterion, each timeslot including a consecutive subset of the plurality of intervals; and 
identifying, by the processing circuitry, transitions between an inactive state of the patient and an active state of the patient based on determined numbers of intervals within the plurality of timeslots.
The independent claim 20 recites:
determine, from the patient activity data, for each of a plurality of intervals, a respective activity classification, wherein each activity classification indicates whether the activity data during the interval satisfies at least one predetermined criterion indicative of patient movement; 
[…], determine a number of intervals that satisfy the at least one predetermined criterion, each timeslot including a consecutive subset of the plurality of intervals; and 
identify transitions between an inactive state of the patient and an active state of the patient based on determined numbers of intervals within the plurality of timeslots.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of determining and identifying can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

With respect to the pending claims, for example, a physician can perform the claimed step of determining patient activity and identifying transitions by mentally looking at data collected. Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.

Regarding the dependent claims 2-12 and 14-19, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims recite steps (e.g. determining, comparing, selecting, identifying, shifting, setting and deleting) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, comparing, selecting, identifying, shifting, setting and deleting merely invoke a computer as a tool.
The data-output step (generating) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, comparing, selecting, identifying, shifting, setting and deleting. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about inactive and active states of a patient. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining, comparing, selecting, identifying, shifting, setting and deleting. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: one or more sensors, sensing circuitry, processing circuitry, a medical device, a storage device, a buffer, and a wearable device 
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited by applicant:
Barouni et al., "Ambulatory Sleep Scoring Using Accelerometers-Distinguishing Between Nonwear and Sleep/Wake States," retrieved from https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6942683/, January 2, 2020, 20 pp.	  
Van Hees et al., "Estimating Sleep Parameters Using an Accelerometer Without Sleep Diary," Nature, August 28, 2019, 11 pp.	
the non-patent literature cited hereinwith:
Liang, Zilu, and Mario Alberto Chapa Martell. "Validity of consumer activity wristbands and wearable EEG for measuring overall sleep parameters and sleep structure in free-living conditions." Journal of Healthcare Informatics Research 2.1 (2018): 152-178.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burton (US 20210169417 A1).

With respect to claim 1, Burton discloses
A medical system (see Fig. 30, system) comprising: 
one or more sensors (see Fig. 30 #1, #2 and #4, EEG, EOG and EMG monitoring with Somfit mentioned in paragraph 0142 and monitoring system includes accelerometers and/or motion sensors mentioned in paragraph 0137; see paragraph 0106, patient wearable sleep sentient state monitoring device; and see paragraph 0142, Somfit uses sensors that monitor sleep parameters with EEG, EOG and EMG information) configured to sense patient activity (see paragraph 0142, monitors brain signals for continuous monitoring of sleep parameters; and see paragraph 0220, patient position and patient motion); 
sensing circuitry (see Fig. 30 #2, fitness monitoring system with accelerometer) configured to provide patient activity data based on the sensed patient activity (see paragraph 0571, motion sensor outputs based on the accelerometer); and 
processing circuitry (see paragraph 0584, microprocessor) configured to: 
determine, from the patient activity data, for each of a plurality of intervals, a respective activity classification (see paragraph 0642-0643, sleep timing information is recorded; and see paragraph 0644, segmentation of likely source of activity and then association of that category of movements with sleep, wakes and other activities), wherein each activity classification indicates whether the patient activity data during the interval satisfies at least one predetermined criterion indicative of patient movement (see paragraph 0644, connection of movements with sleep, wakes and other activities); 
for each of a plurality of timeslots, determine a number of intervals that satisfy the at least one predetermined criterion (see paragraph 0477-0480, sleep stages including wakes are tracked over a time period and sleep events are all tracked), each timeslot including a consecutive subset of the plurality of intervals (see paragraph 0480, the sleep stages are determined with sleep analysis; and see paragraph 0270-0273, total sleep time and percentage and amount of each sleep stage is determined); and 
identify transitions between an inactive state of the patient and an active state of the patient based (see paragraph 2914, all sleep stages are analyzed in terms of EMG means levels which are monitored by the sensors part of Somfit; and see paragraph 2917, active and non-active states are identified) on the determined numbers of intervals within the plurality of timeslots (see paragraphs 2916-2918, sleep stages are determined using the time intervals).

With respect to claim 2, all limitations of claim 1 apply in which Burton further discloses 
wherein the processing circuitry is further configured to: 
determine a sleep quality metric value based on the identified transitions between the inactive state of the patient and the active state of the patient (see paragraph 0216-0218, sleep quality is determined using sleep amount time and wake times and sleep architecture time); and 
compare the sleep quality metric value to a patient health threshold (see paragraph 0736, sleep quality can be compared to the normal quality sleep requirements).

With respect to claim 3, all limitations of claim 1 apply in which Burton further discloses 
wherein to identify the transitions between the active state and the inactive state, the processing circuitry is configured to: 
while a current state of the patient activity data comprises the active state, perform a first set of operations comprising: 
determining, from the patient activity data, a first set of activity count classifications for a first consecutive subset of the plurality of timeslots encompassing a first time period (see paragraph 0642-0643, sleep timing information is recorded; and see paragraph 0644, segmentation of likely source of activity), wherein each timeslot corresponds to a number of activity count classifications (see paragraph 0644, association of the category with sleep, wakes and other activities); and in response to determining a sleep-onset event based upon an application of sleep criteria to a portion of the first set of activity count classifications, setting the current state to comprise the inactive state and performing a second set of operations (see paragraphs 0642-0644, after the sleep classification is made the system becomes inactive until another event occurs); and 
while the current state of the patient activity data comprises the inactive state, perform the second set of operations comprising: 
determining, from the patient activity data, a second set of activity count classifications for a second consecutive subset of the plurality of timeslots encompassing a second time period (see paragraph 0642-0643, sleep timing information is recorded during different time periods; and see paragraph 0644, segmentation of likely source of activity), wherein each timeslot corresponds to a number of activity count classifications (see paragraph 0644, association of the category with sleep, wakes and other activities), and in response to determining an out-of-bed event based upon an application of awake criteria to a portion of the second set of activity count classifications, setting the current state to the active state and performing the first set of operations (see paragraph 0477-0481, if there is an awakening period or movement then the system becomes active).

With respect to claim 4, all limitations of claim 1 apply in which Burton further discloses wherein to identify a transition from the active state to the inactive state, the processing circuitry is configured to: 
determine, from the patient activity data, a first set of activity count classifications for a first consecutive subset of the plurality of timeslots encompassing a first time period, (see paragraph 0642-0643, sleep timing information is recorded; and see paragraph 0644, segmentation of likely source of activity), wherein each timeslot corresponds to a number of activity count classifications (see paragraph 0644, association of the category with sleep, wakes and other activities); and in response to determining a sleep-onset event based upon an application of sleep criteria to a portion of the first set of activity count classifications, set the current state to comprise the inactive state (see paragraph 0110, measures including wake after sleep onset are determined which place the system to inactive).

With respect to claim 5, all limitations of claim 1 apply in which Burton further discloses
wherein to identify a transition from the inactive state to the active state, the processing circuitry is configured to: determine, from the patient activity data, a first set of activity count classifications for a first consecutive subset of the plurality of timeslots encompassing a first time period, (see paragraph 0642-0643, sleep timing information is recorded; and see paragraph 0644, segmentation of likely source of activity), wherein each timeslot corresponds to a number of activity count classifications (see paragraph 0644, association of the category with sleep, wakes and other activities) and in response to determining an onset and an end of an out-of-bed event based upon an application of awake criteria to a portion of the first set of activity count classifications, set the current state to the active state (see paragraph 0110, measures including sleep efficiency are determined which place the system to active as a user is sleeping).

With respect to claim 6, all limitations of claim 1 apply in which Burton further discloses wherein to determine, from the patient activity data, the activity count classifications, the processing circuitry is configured to: for each time slot of a time period, for each interval in that timeslot, compare a corresponding activity count to a noise floor to determine whether to that interval corresponds to a positive activity count classification (see Fig. 29, there is an external noise sensor to extract external noise disturbance; see paragraph 0427, audible noise as an environmental factor).

With respect to claim 7, all limitations of claim 6 apply in which Burton further discloses wherein to determine, from the patient activity data, for each of a plurality of intervals, a respective activity count classification, the processing circuitry is further configured to: determine an activity count for each hour in a twenty-four-hour time period (see paragraph 0116, 24 hour monitoring period) and select, for a noise floor (see paragraph 0427, noise), a highest activity count amongst a pre- configured number of lowest activity count (see paragraph 0427, sleep patterns corrections are determined depending on environmental noise).

With respect to claim 8, all limitations of claim 1 apply in which Burton further discloses wherein the processing circuitry is configured to identify the transitions during a pre-determined portion of any given day (see paragraphs 1141-1142, predetermined thresholds or ranges of time can be determined).

With respect to claim 9, all limitations of claim 1 apply in which Burton further discloses
further comprising a medical device that includes the one or more sensors configured to sense the patient activity, wherein the medical device comprises at least one of an implantable device (see paragraph 1837, implanted systems), a wearable device (see paragraph 1837, wearable device), a cardiac monitor, a pacemaker/defibrillator, or a ventricular assist device (VAD) that comprises the one or more sensors and the sensing circuitry.

With respect to claim 10, all limitations of claim 1 apply in which Burton further discloses
wherein to determine, from the patient activity data, for each of a plurality of intervals, a respective activity count classification, the processing circuitry is further configured to: compare a current transition between the inactive state and the active state to rescoring criteria to determine whether to discard any data for a previous transition between the inactive state and the active state (see paragraph 1163, data that exceeds predefined limits can be discarded to minimize effects of skewing).

With respect to claim 11, all limitations of claim 1 apply in which Burton further discloses
further comprising a storage device that include a buffer for storing the patient activity data as a dataset (see paragraph 0164, interconnectivity arrangements such as a buffer), wherein the processing circuitry is further configured to: 
delete an oldest data entry comprising patient activity data, shift the dataset by one interval, and store patient activity data for a recent interval (see paragraphs 1669-1674, the buffer stores the data and deletes and shifts the data to ensure local memory buffering).

With respect to claim 12, all limitations of claim 11 apply in which Burton further discloses wherein the buffer is configured with a maximum size for storing the patient activity data (see paragraph 0164, buffering in accordance to available resources where the buffer is capable of being configured with a maximum size)

With respect to claim 13, Burton discloses a method, comprising: 
sensing patient activity via one or more sensors (see Fig. 30 #1, #2 and #4, EEG, EOG and EMG monitoring with Somfit mentioned in paragraph 0142 and monitoring system includes accelerometers and/or motion sensors mentioned in paragraph 0137; see paragraph 0106, patient wearable sleep sentient state monitoring device; and see paragraph 0142, Somfit uses sensors that monitor sleep parameters with EEG, EOG and EMG information) configured to sense patient activity (see paragraph 0142, monitors brain signals for continuous monitoring of sleep parameters; and see paragraph 0220, patient position and patient motion); 
generating, via sensing circuitry (see Fig. 30 #2, fitness monitoring system with accelerometer), patient activity data based on the sensed patient activity (see paragraph 0571, motion sensor outputs based on the accelerometer);
from the patient activity data, determining, by processing circuitry (see paragraph 0584, microprocessor), for each of a plurality of intervals, a respective activity classification (see paragraph 0642-0643, sleep timing information is recorded; and see paragraph 0644, segmentation of likely source of activity and then association of that category of movements with sleep, wakes and other activities), wherein each activity classification indicates whether the activity data during the interval satisfies at least one predetermined criterion indicative of patient movement (see paragraph 0644, connection of movements with sleep, wakes and other activities);  
for each of a plurality of timeslots, determining, by the processing circuitry, a number of intervals that satisfy the at least one predetermined criterion (see paragraph 0477-0480, sleep stages including wakes are tracked over a time period and sleep events are all tracked), each timeslot including a consecutive subset of the plurality of intervals (see paragraph 0480, the sleep stages are determined with sleep analysis; and see paragraph 0270-0273, total sleep time and percentage and amount of each sleep stage is determined); and 
identifying, by the processing circuitry, transitions between an inactive state of the patient and an active state of the patient (see paragraph 2914, all sleep stages are analyzed in terms of EMG means levels which are monitored by the sensors part of Somfit; and see paragraph 2917, active and non-active states are identified) based on determined numbers of intervals within the plurality of timeslots (see paragraphs 2916-2918, sleep stages are determined using the time intervals).

With respect to claim 14, all limitations of claim 13 apply in which Burton further discloses
wherein identifying the transitions further comprises: 
for each identified transition, comparing data corresponding to the corresponding activity count classifications within the plurality of timeslots to a sleep quality metric to produce a sleep quality metric value (see paragraph 0216-0218, sleep quality is determined using sleep amount time and wake times and sleep architecture time); and 
compare the sleep quality metric value to a patient health threshold (see paragraph 0736, sleep quality can be compared to the normal quality sleep requirements).

With respect to claim 15, all limitations of claim 13 apply in which Burton further discloses wherein identifying a transition from the active state to the active state further comprises:  while the current state of the patient activity data comprises the inactive state, determining, from the patient activity data, at least one set of activity count classifications for at least one consecutive subset of the plurality of timeslots encompassing a time period, (see paragraph 0642-0643, sleep timing information is recorded; and see paragraph 0644, segmentation of likely source of activity), wherein each timeslot corresponds to a number of activity count classifications (see paragraph 0644, association of the category with sleep, wakes and other activities) and in response to determining a sleep-onset event based upon an application of sleep criteria to a portion of the first set of activity count classifications, setting the current state to comprise the inactive state(see paragraph 0110, measures including wake after sleep onset are determined which place the system to inactive),.

With respect to claim 16, all limitations of claim 13 apply in which Burton further discloses wherein identifying a transition from the inactive state to the active state further comprises: while the current state of the patient activity data comprises the inactive state, determining, from the patient activity data, a first set of activity count classifications for a first consecutive subset of the plurality of timeslots encompassing a first time period (see paragraph 0642-0643, sleep timing information is recorded; and see paragraph 0644, segmentation of likely source of activity), wherein each timeslot corresponds to a number of activity count classifications (see paragraph 0644, association of the category with sleep, wakes and other activities), and in response to determining an onset and an end of an out-of-bed event based upon an application of awake criteria to a portion of the first set of activity count classifications, setting the current state to the active state (see paragraph 0110, measures including sleep efficiency are determined which place the system to active as a user is sleeping)..

With respect to claim 17, all limitations of claim 13 apply in which Burton further discloses wherein determining, from the patient activity data, for each of a plurality of intervals, the respective activity count classification further comprises: for each timeslot of the plurality of timeslots, determining a number of activity count classifications based a number of intervals within the timeslot satisfying a noise floor (see Fig. 29, there is an external noise sensor to extract external noise disturbance; see paragraph 0427, audible noise as an environmental factor).

With respect to claim 18, all limitations of claim 17 apply in which Burton further discloses determining an activity count for each hour in a twenty-four-hour time period (see paragraph 0116, 24 hour monitoring period) and select, for a noise floor (see paragraph 0427, noise), a highest activity count amongst a pre- configured number of lowest activity count (see paragraph 0427, sleep patterns corrections are determined depending on environmental noise).

With respect to claim 19, all limitations of claim 13 apply in which Burton further discloses wherein an implantable device (see paragraph 1837, implanted systems) or a wearable device (see paragraph 1837, wearable device) includes the one or more sensors configured to sense the patient activity.

With respect to claim 20, Burton discloses
A non-transitory computer-readable storage medium (see paragraph 1214, storage device) comprising program instructions (see Fig. 30, algorithm #9) that, when executed by processing circuitry of a medical system (see paragraph 0584, microprocessor), cause the processing circuitry to: 
sense patient activity via one or more sensors (see Fig. 30 #1, #2 and #4, EEG, EOG and EMG monitoring with Somfit mentioned in paragraph 0142 and monitoring system includes accelerometers and/or motion sensors mentioned in paragraph 0137; see paragraph 0106, patient wearable sleep sentient state monitoring device; and see paragraph 0142, Somfit uses sensors that monitor sleep parameters with EEG, EOG and EMG information) configured to sense patient activity (see paragraph 0142, monitors brain signals for continuous monitoring of sleep parameters; and see paragraph 0220, patient position and patient motion); 
generate, via sensing circuitry (see Fig. 30 #2, fitness monitoring system with accelerometer), patient activity data based on the sensed patient activity (see paragraph 0571, motion sensor outputs based on the accelerometer);
determine, from the patient activity data, for each of a plurality of intervals, a respective activity classification (see paragraph 0642-0643, sleep timing information is recorded; and see paragraph 0644, segmentation of likely source of activity and then association of that category of movements with sleep, wakes and other activities), wherein each activity classification indicates whether the activity data during the interval satisfies at least one predetermined criterion indicative of patient movement (see paragraph 0644, connection of movements with sleep, wakes and other activities);  
for each of a plurality of timeslots, determine a number of intervals that satisfy the at least one predetermined criterion (see paragraph 0477-0480, sleep stages including wakes are tracked over a time period and sleep events are all tracked), each timeslot including a consecutive subset of the plurality of intervals (see paragraph 0480, the sleep stages are determined with sleep analysis; and see paragraph 0270-0273, total sleep time and percentage and amount of each sleep stage is determined); and 
identify transitions between an inactive state of the patient and an active state of the patient (see paragraph 2914, all sleep stages are analyzed in terms of EMG means levels which are monitored by the sensors part of Somfit; and see paragraph 2917, active and non-active states are identified) based on determined numbers of intervals within the plurality of timeslots (see paragraphs 2916-2918, sleep stages are determined using the time intervals).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791